Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CARTER PAGE,

c/o Global Natural Gas Ventures LLC
101 Park Ave., Suite 1300

Oklahoma City, OK 73102

(405) 825-0172,

Plaintiff,
Vv.
U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue NW
Washington, DC 20530-0001,

Defendant.

 

 

Case: 1:19-ev—03149

Assigned To : Jackson, Ketanji Brown
Assign. Date : 10/21/2019

Description: FOIA/Privacy Act (I-DECK)

COMPLAINT

Plaintiff Carter Page (“Dr. Page”) for his Complaint against U.S. Department of Justice

(“DOS”) brings this action for injunctive, declaratory and monetary relief pursuant to the Privacy

Act of 1974, 5 U.S.C. § 552a et seq., the Freedom of Information Act, 5 U.S.C. § 552(a) et seq.,

and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201.

JURISDICTION AND VENUE

1. This Court has jurisdiction pursuant to 5 U.S.C. § 552a(g)(1), 5 U.S.C. §

552(a)(4)(B) and 28 U.S.C. 1331.

an Venue is appropriate in the District of Columbia under 5 U.S.C. §§ 552a(g)(S5),

552(a)(4)(B), and 28 U.S.C. § 1391.
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 2 of 10

3. Dr. Page filed his original Privacy Act requests with DOJ, dated May 21, 2017.
In addition to the primary one related to his illegal FISA warrants, he simultaneously mailed one

related to disclosures surrounding his support of the FBI as an informant.

PARTIES

4, Plaintiff Carter Page, Ph.D. (“Dr. Page”), pro se, is an individual who currently
maintains no permanent residence or domicile anywhere due to the terror threats that have
resulted from the disinformation distributed by the Defendant and their associates since 2016.
Dr. Page is the Managing Partner of Global Natural Gas Ventures LLC (“GNVG”), an Oklahoma
Corporation with principal offices in Oklahoma City. He is also the Managing Partner of Global
Energy Capital LLC (“GEC”), a New York Corporation with principal offices in New York City
and a scholar in foreign policy. GNGV and GEC are investment management and advisory firms
focused on the energy sector primarily in emerging markets.

5. Defendant DOJ is an agency within the meaning of 5 U.S.C. § 552a(a)(1), and is

in possession and/or control of records pertaining to Dr. Page.

STATEMENT OF FACTS
6. Throughout the period since 2017, Plaintiff Dr. Page has provided the Defendant
with extensive evidence of DOJ’s Privacy Act violations stemming from the DOJ’s alleged FISA
abuse. These violations extend all the way back to on or around the time of his original requests
addressed to the FOIA/PA Mail Referral Unit in May 2017. Similar requests were also
delivered to the agency under DOJ’s jurisdiction, the Federal Bureau of Investigation (“FBI”), as
well as the National Security Agency (“NSA”). To this day, all of his Privacy Act requests have

still never been properly fulfilled.
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 3 of 10

7. As a primary example of these Privacy Act violations, the Defendant prematurely
leaked the Plaintiff's illegitimate FISA affidavits to the New York Times on Saturday, July 21,
2018.' This occurred days before Dr. Page received a copy for himself from the government on
Monday, July 23, 2018. Contrary to his prior requests which began approximately fourteen
months earlier in May 2017, at no time has the Plaintiff ever been granted the opportunity to
amend this system of records in accordance with 5 U.S.C. § 552a(d)(2).

8. In a letter to U.S. Senate Judiciary Chairman Lindsey Graham and other
Congressional leaders on September 13, 2019, the Department of Justice’s Inspector General
(“IG”) Michael E. Horowitz wrote to Congress that DOJ would “[ensure] appropriate reviews
occur for accuracy and comment purposes” prior to release of the system of records pertaining to
Dr. Page which will be included with the IG’s FISA abuse report.

9. With regards to the most urgent actionable request at this current late point in the
process, the DOJ’s Office of Privacy and Civil Liberties (“OPCL”) website specifies the
following procedural standards: “Within ten working days of receiving your request for
amendment or correction of records, the component that received your request should send you a
written acknowledgment of its receipt of your request, notifying you whether your request is
granted or denied.”? To the contrary, it took one full month before Dr. Page received any
response to his emails from this office. In this context and contrary to the suggestions previously

made to the Plaintiff by other components of DOJ including the Office of Information Policy

 

' Charlie Savage, “Carter Page FISA Documents Are Released by Justice Department,” New
York Times, July 21, 2018. https:/Avww.nytimes.com/201 8/07/2 1/us/politics/carter-page-
fisa.html

 

 

2 bttps:/Avww.enn.com/2019/09/13/polities/inspector-veneral-Hsa-justice-department:
fhi/indes. html
> https:/Avww.justice.eov/opel/doj-privacy-act-requests
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 4 of 10

(“OIP”), a senior member of one of the Congressional Committees which oversees the Justice
Department has recently reported that the Inspector General’s FISA abuse report is now expected
to be released imminently even though appropriate Privacy Act reviews for accuracy and
comment purposes have not been completed yet.*

10. More specifically, this is most concerning since Dr. Page has still not had any
opportunity to verify these systems of records pertaining to himself for accuracy purposes. This
runs contrary to both: (A) the legal tenets enumerated in 5 U.S.C. § 552a(d)(2) subsection that
allows for amendment of government records pertaining to an individual as the Plaitiff had
requested long ago, and (B) Inspector General Horowitz’s September 13 letter to Senate
Judiciary Chairman Lindsey Graham and other Congressional leaders that indicated his
assurance that “appropriate reviews occur for accuracy and comment purposes” would occur
prior to release of the forthcoming FISA abuse report. By all indications and in accordance with
the Privacy Act statute, no other such possible review by anyone else seems as critically
important as the one that Dr. Page has been awaiting to eventually conduct to no avail.

11. On multiple occasions in September 2019 through October 2019, Dr. Page has
again requested his legal right to review the FISA abuse Inspector General report draft. Contrary
to the provisions of the Privacy Act statute, these requests have not yet been fulfilled.

12. Following these and other extensive news reports in the immediate aftermath of
the original defamatory reports that the Defendant had knowingly misused in its false FISA
affidavits, Dr. Page wrote a letter to Director of the Federal Bureau of Investigation James

Comey on the evening of Sunday, September 25, 2016 (the “FBI Letter”). This represented a

 

4

fisa_abuse during 2016 election will _be released | friday him!
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 5 of 10

first initial effort to amend the system of records regarding the Plaintiff and ensure Privacy Act
compliance with regards to these malevolent defamatory falsehoods that had been facilitated by
the Defendant. Prior to the revelation of the illegitimate source of the libelous information that
had recently been distributed worldwide with the help of the Defendant and their associates in
September 2016, the FBI Letter accurately assessed as a complete waste of time any inquiry of
these sensationalist stories about Dr. Page and how any resultant Federal investigations these
falsehoods might inspire represented nothing more than a witch hunt (the “Witch Hunt”).

13. The public controversy that the Defendant originated worldwide regarding false
allegations about Dr. Page’s participation in Russia’s alleged involvement in cyber operations
related to the 2016 election did not exist before the publication of defamatory information that
the Defendant allegedly helped to spread.> The outcome of this prominent fabricated controversy
had a monumental direct impact on not only Dr. Page, but individuals beyond those directly
involved in the dispute. These individuals impacted by this malicious defamation included Mr.
Donald J. Trump and other supporters of his 2016 campaign, including peripheral ones such as
Dr. Page (collectively, the “Trump Movement”).

14. Dr. Page frequently experienced life-threatening damages following publication
of news articles which stemmed from the false information compiled and distributed with the
direct support of the Defendant, in violation of the Privacy Act (confidential audio version of this

recording is available for the Court upon request).

 

> Kimberley A. Strassel, “What Bruce Ohr Told the FBI,” Wall Street Journal, January 17,
2019. https://www.wsi.com/articles/Ayhat-bruce-ohr-told-the-fbi- 11547770923
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 6 of 10

15. | Amidst unrelenting malicious attacks by the Defendant and since the Plaintiff did
not qualify for U.S. Secret Service protection, Dr. Page has agreed to interviews with various
media outlets in the interest of setting the record straight regarding the defamatory statements by
the Defendant and in an attempt to limit further damages from malicious false stories that
stemmed from the disinformation provided to reporters by the Defendant. In addition to the
severe harm to the Plaintiff, as a patriotic American veteran Dr. Page was also motivated in the
interest of helping to repair some of the severe damage to the U.S. that the Defendant helped
facilitate including the Witch Hunt against the Trump Movement.

16. In February 2018, the U.S. House Permanent Select Committee on Intelligence
(“HPSCI”) released a memorandum? [“HPSCI Memo”] which disclosed information that further
exposed alleged illicit activities by the Defendant. In particular, the abuse of process in another
federal court in the Prettyman Courthouse was included in the introductory summary of the
implications of HPSCI’s findings: “1) raise concerns with the legitimacy and legality of certain
DOJ and FBI interactions with the Foreign Intelligence Surveillance Court (FISC), and (2)
represent a troubling breakdown of legal processes established to protect the American people
from abuses related to the FISA process.”

17. Similarly, prior to the Defendant’s illegal distribution of life-threatening
defamatory allegations and related disinformation, Dr. Page’s own professional reputation had
remained untarnished and key to his ability to building GEC as an international financial
institution. As a direct result of the false information spread by the Defendant, Dr. Page’s
business interests at GNGV and GEC suffered, and will continue to suffer, actual injury as a

result of injury to its corporate reputation. At least three banks and diversified financial services

 

6

https://intelligence. house. sov/uploadediiles/memy and white house létter.pdf
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 7 of 10

companies have declined to do business with GEC and GNVG based on the defamatory
statements published by the Defendant and, on information and belief, the defamatory statements
have also cost GNGV clients.

18. As a direct and proximate result of the Defendant’ malicious misconduct, Dr.
Page suffered anguish, humiliation, embarrassment and severe damage to his reputation — all of

which are continuing in nature and will be suffered in the future.

CAUSES OF ACTION

First Cause of Action
(Privacy Act/Freedom of Information Act—Denial of Access to Records)

19. Dr. Page repeats and realleges the allegations contained in the preceding
paragraphs | through 18, inclusive.

20. By letter dated May 21, 2017, Dr. Page submitted requests to the DOJ, FBI and
NSA under the Privacy and Freedom of Information Acts for copies of all information related
about himself.

21. By letter dated June 29, 2017, the DOJ acknowledged receipt and assigned Dr.
Page’s request MRU tracking number 7015 3430 0000 5942 4306.

22. On several occasions throughout the years since, Dr. Page has contacted the DOJ
for an update on the processing of his files. Upon information and belief, the DOJ and FBI
instead illegally disclosed a redacted version of the system of records to the New York Times
before affording Dr. Page any opportunity to complete a 5 U.S.C. § 552a(d)(2) review.

23. Dr. Page has exhausted all required and available administrative remedies.

24. Dr. Page has a legal right under the Privacy and Freedom of Information Acts to
obtain the information he seeks and to amend those systems of records. There is no legal basis

for the DOJ’s continued delays and denials of said right.
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 8 of 10

Second Cause of Action (Privacy Act—Improper Dissemination)

25. Dr. Page repeats and realleges the allegations contained in the preceding
paragraphs | through 18, inclusive.

26. The DOJ, through the actions of its staff and associated federal agencies under its
jurisdiction including the FBI, disseminated information protected by the Privacy Act concerning
Dr. Page to the New York Times and other media organizations in July 2018. The information
included, but is not limited to, Dr. Page’s unverified redacted FISA affidavits of October 2016,
January 2017, April 2017 and June 2017.

27, In violation of section (d)(1) of the Privacy Act, the FBI failed to secure written
authorization from Dr. Page prior to providing the specific information detailed above to the
media. Nor was immediate disclosure permitted by any legitimate routine exception prior to
appropriate review by Dr. Page as allowed in section (d)(2).

Third Cause of Action (Privacy Act—Improper Dissemination)

28. Dr. Page repeats and realleges the allegations contained in the preceding
paragraphs | through 18, inclusive.

29. Prior to disseminating information and records concerning Dr. Page, the DOJ
failed to make reasonable efforts to ensure that the information and records were accurate,
complete, timely and relevant for agency purposes in violation of 5 U.S.C. § 552a(e)(6). The
DOJ compiled information concerning Dr. Page’s alleged collusion with sanctioned Russian
officials. The information and records that were disseminated to unauthorized individuals were

irrelevant, false, malicious and defamatory, incomplete, inaccurate, and untimely.
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 9 of 10

30. The DOJ, its employees and officers, including those in the affiliated agency of
the FBI under their jurisdiction, knew or should have known that their actions were improper,
unlawful and/or in violation of the Privacy Act.

31. The DOJ, its employees and officers, including those in the affiliated agency of
the FBI under their jurisdiction, acted intentionally or willfully in violation of Dr. Page’s privacy
rights.

32.  Asaresult of the DOJ’s violations of the Privacy Act, Dr. Page has suffered
adverse and harmful effects, including, but not limited to, mental distress, emotional trauma,

embarrassment, humiliation, and lost or jeopardized present or future financial opportunities.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Dr. Page requests that the Court award him the following relief:
i. Declare that the DOJ violated the Privacy and Freedom of Information Acts;
ii. Order the DOJ to immediately disclose the previously requested records in their
entireties to Dr. Page;

iii. | Order the DOJ to immediately discontinue the further release of the systems of
records pertaining to Dr. Page, including the forthcoming Inspector General FISA
abuse report until all other related records in their entireties are reviewed for
accuracy by the Plaintiff;

iv. Invoke its equitable powers to expunge all records or information maintained by
the DOJ that is inaccurate and/or derogatory to Dr. Page;

v. Award Dr. Page any actual damages under 5 U.S.C. § 552a(g)(4)(A), the exact

amount of which is to be determined at trial but is not less than $1,000;
Case 1:19-cv-03149-KBJ Document1 Filed 10/21/19 Page 10 of 10

vi. Award plaintiff reasonable costs and court’s fees as provided in 5 U.S.C. §§

552a(g)(3)(B) and/or (4)(B), 552 (a)(4)(E) and/or 28 U.S.C. § 2412 (d);

vii. Refer those DOJ officials responsible for violating the Privacy Act for

prosecution under 5 U.S.C. § 552a(i)(1); and

vili. Expedite this action in every way pursuant to 28 U.S.C. § 1657 (a).

Respectfully submitted this 21st day of October, 2019 by:

10

The Plaintiff, yt
By: _/s/ Carter Page LA, A

Carter Page

c/o Global Natural Gas Ventures LLC
101 Park Ave., Suite 1300

Oklahoma City, OK 73102

Phone (405) 825-0172

Fax (405) 825-0177
cpage@globalenergycap.com
